DETAILED ACTION
Reasons for Allowance
Claims 16-35 are allowed.
Claims 1-15 are cancelled.
The following is an examiner’s statement of reasons for allowance. 
	Regarding independent claim 16: the prior art didn’t suggest or teach the claimed invention with “wherein the formation of the first mask layer includes:
forming a first mask material layer over the conductive layer, wherein the first mask material layer has a first trench, a second trench, a third trench, and a fourth trench, the first trench and the second trench expose the first thick portion, the third trench and the fourth trench expose the first thin portion, and a first distance between the first trench and the second trench is less than a second distance between the third trench and the fourth trench; 
and wherein forming the second mask layer includes:
forming a second mask layer over the conductive layer and the first mask material layer, wherein the first strip portion defined by the second mask layer overlaps the first mask material layer between the first trench and the second trench, the second strip portion defined by the second mask layer overlaps the first mask material layer between the third trench and the fourth trench, and the first strip portion is thinner than and narrower than the second strip portion;” in combination with the other elements of the claim. 
Regarding independent claim 22: the prior art didn’t suggest or teach the claimed invention with “planarizing the dielectric layer until exposing a top surface of the masking layer of the first strip portion such that after the planarizing, a region of the
dielectric layer overlies a top surface of the masking layer of the second strip portion” in combination with the other elements of the claim.  
Regarding independent claim 31: the prior art didn’t suggest or teach the claimed invention with “defining a pattern for a first strip portion and a second strip portion in another masking layer above the masking layer, wherein the pattern defines a first width of the first strip portion and a second width for the second strip portion, wherein the first width is less than the second width;
etching the masking layer and the polvsilicon layer to form the first strip portion in the first region and the second strip portion in the second region, wherein after the etching the first strip portion extends a first height above a surface of the semiconductor substrate and has substantially the first width and wherein the second strip portion extends a second height above the surface of the semiconductor substrate, wherein the first height is greater than the second height and has a third width less than the second width;” in combination with the other elements of the claim.  
Dependent claims 17-21, 23-30 and 32-35 are allowed by virtue of their dependency. 
The closest prior art Eun (US 2006/0237783 A1; hereinafter ‘Eun’), Won (US 2010/0144134 A1), Lim (US 2012/0083111 A1), and JEONG (US 2014/0374830 A1) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815